DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maringer et al. (US Patent No. 5,149,107).
Regarding claim 1, the Maringer et al. (hereinafter Maringer) reference discloses a seal ring (100,120) comprising: 
a ring (Figs. 5-8) having two members (104,106;124,136) of an inner peripheral side ring (106,136) which is a rubber-like elastic body closely contacting an inner peripheral member (110,140) reciprocating relative to an outer peripheral member (112,142) and an outer peripheral side ring (104,124) which is a rubber-like elastic body disposed on an outer peripheral surface of the inner peripheral side ring to closely contact the outer peripheral member (Figs. 5-7); 
a seating surface (surface of groove in 112,142) provided in one of the two members and seated in a mounting groove provided in either one of the inner peripheral member and the outer peripheral member (Figs. 5-8); 
a seal surface (surface of 110,140) provided in another one of the two members having hardness higher than hardness of the one of the two members and closely 
a recess-projection fitting portion (lobes and recesses in Figs. 5-8) provided along an annular direction on a contact surface between the inner peripheral side ring and the outer peripheral side ring to restrict a positional shift in an axial direction between the inner peripheral side ring and the outer peripheral side ring (Figs. 5-8).
Regarding claim 2, the Maringer reference discloses the recess-projection fitting portion includes a protrusion provided along the annular direction in either one of the inner peripheral side ring and the outer peripheral side ring and a recessed groove provided along the annular direction in another one of the inner peripheral side ring and the outer peripheral side ring into which the protrusion is fitted (Figs. 5-6).
Regarding claim 3, the Maringer reference discloses a seal ring (Figs. 5-8) comprising: 
an inner peripheral side ring (106,136) which is a rubber-like elastic body closely contacting an inner peripheral member (110,140) reciprocating relative to an outer peripheral member (112,142); 
an outer peripheral side ring (104,124) which is a rubber-like elastic body disposed on the outer peripheral surface of the inner peripheral side ring to closely contact the outer peripheral member and having hardness higher than hardness of the inner peripheral side ring (Figs. 5-8); 
a seating surface (surface of groove in 112,142) provided in the inner peripheral side ring and seated in a mounting groove provided in the inner peripheral member (Figs. 5-8); 
a seal surface (surface of 110,140) provided in the outer peripheral side ring and closely contacting the outer peripheral member (Figs. 5-8); and 
a recess-projection fitting portion (lobes and recesses in Figs. 5-8) provided along an annular direction on a contact surface between the inner peripheral side ring and the outer 
Regarding claim 4, the Maringer reference discloses the recess-projection fitting portion includes a protrusion provided along the annular direction in the inner peripheral side ring and a recessed groove provided along the annular direction in the outer peripheral side ring into which the protrusion is fitted (Figs. 5-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675